De Haven, J.
The defendant recovered a judgment for one hundred and four dollars and forty-five cents, balance due upon a counterclaim, and the plaintiff appeals.
The plaintiff was a member of the firm of Brown and May, and there was evidence from which the court was justified in finding that the raisins delivered by the defendant to that firm were sold and delivered upon the individual credit of the plaintiff, and this being so the finding of the court that such goods were sold and delivered by defendant to the plaintiff, and that the counterclaim of defendant was established, cannot be disturbed ; for it is well settled that a partner may contract on his own account, and make himself alone liable, for the property bought for the copartnership if the vendor choose to accept such individual liability. (1 Bindley on Partnership, 2d Am. ed., 179-92; Sylvester v. Smith, 9 Mass. 119.)
*223We discover no error in the rulings of the court in relation to the admission of evidence.
Judgment and order affirmed.
McFarland, J., and Fitzgerald, J., concurred.